DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a liquid crystal display device comprising: a transistor substrate including; a thin film transistor having a source electrode, an organic insulating film formed on the thin film transistor, a common electrode formed on the organic insulating film, an interlayer insulating film formed on the common electrode, and a pixel electrode formed on the interlayer insulating film and connected to the source electrode, wherein the organic insulating film and the interlayer insulating film have a through-hole, the through hole has a bottom face at a bottom surface side of the organic insulating film and a top face at a top surface side of the organic insulating film, the top face of the though-hole has a first width on a line which passes through a center of the bottom face in a plan view, the source electrode has a second width on the line, and the first width is different from the second width.
Regarding claims 2-14, claims 2-14 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2005/0036092 to Yeh and US 7466389 to Nomura teach liquid crystal devices but fail to teach the requirement of independent claim 1 of “the top face of the though-hole has a first width on a line which passes through a center of the bottom face in a plan view, the source electrode has a second width on the line, and the first width is different from the second width”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879